  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 1 of 6 Page ID #35




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EARL MICHAEL MORLAN,                             )
 #2106-2714-7428,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 21-cv-01021-JPG
                                                  )
 ADVANCED CORRECTIONAL                            )
 HEALTHCARE, INC.,                                )
 NURSE DANIELLE,                                  )
 and DR. LOCKHEART,                               )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Earl Michael Morlan, a detainee at Marion County Law Enforcement Center

(“Jail”) located in Salem, Illinois, brings this action pursuant to 42 U.S.C. § 1983. (Doc. 1).

Plaintiff was taken into custody after suffering two heart attacks, and he complains that the

defendants failed to provide him with adequate follow-care for his heart condition. (Id. at 6). He

seeks monetary relief against them. (Id. at 7). Given the potentially urgent nature of the claims,

the Court will take up this matter without delay. Wheeler v. Wexford Health Sources, Inc., 689

F.3d 680 (7th Cir. 2012).

       The Complaint is before the Court for preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner Complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim

for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                 1
  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 2 of 6 Page ID #36




                                          The Complaint

       Plaintiff sets forth the following allegations in the Complaint (Doc. 1, p. 6): Prior to his

detention at the Jail on May 23, 2021, Plaintiff suffered two heart attacks. The first occurred in

December 2020, and the second occurred in February 2021. Plaintiff reported both heart attacks

to Nurse Danielle during his healthcare screening on July 1, 2021, and he provided her with

information about his medication and treatment with a cardiologist. (Id.).

       When he requested emergency medical attention for chest pains on June 3, 2021, Plaintiff

was taken by ambulance to a hospital for treatment. He later returned to the Jail with instructions

for follow-up treatment with a cardiologist.         No care was provided by Nurse Danielle,

Dr. Lockheart, or a cardiologist. Nurse Danielle told Plaintiff that it was not necessary. (Id.).

       When Plaintiff reported chest pains two weeks later, he was again transported by

ambulance to a hospital for treatment. He was given the same instructions for follow-up care upon

his release from the emergency room. No care was provided. (Id.).

       Approximately two weeks later, Plaintiff reported chest pains all weekend. He was not

taken to the hospital for treatment until the following Monday.          He received still another

recommendation for follow-up treatment with a cardiologist. The Jail’s staff has yet to provide

any follow-up treatment at all. (Id.).

                                            Discussion

       Based on the allegations summarized herein, the Court designates a single count in the pro

se Complaint:

       Count 1 -       Eighth and/or Fourteenth Amendment claim against Defendants for denying
                       Plaintiff follow-up care with a medical provider, including a cardiologist,
                       after he was treated in a hospital / emergency room for three bouts of chest
                       pain in June and July 2021.




                                                 2
  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 3 of 6 Page ID #37




The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

       Count 1 shall receive further review against Nurse Danielle and Dr. Lockheart. According

to the allegations, both defendants delayed or denied Plaintiff follow-up care recommended by

medical professionals who treated him for chest pain on three occasions. These allegations

articulate a claim against both defendants under the Eighth Amendment deliberate indifference

standard that is applicable to claims of inadequate medical care for a serious medical condition

brought by a convicted prisoner, see Estelle v. Gamble, 429 U.S. 97 (1976), and the Fourteenth

Amendment objective unreasonableness standard that applies to the same claims brought by a

pretrial detainee, see Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018). Count 1 shall

receive further review against both individual defendants.

       However, Advanced Correctional Healthcare, Inc. shall be dismissed. Plaintiff names the

private medical corporation as a defendant in the case caption of the complaint, but he fails to

mention this defendant in the statement of his claim. Merely naming a party in the case caption is

not enough to state a claim against it. Plaintiff must set forth specific allegations of constitutional

wrongdoing against each defendant. And, in the case of a private medical corporation, the plaintiff

must point to a policy, custom, or widespread practice of the corporation that caused the violation

of his rights. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978); Shields

v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014) (“[A] private corporation cannot be

held liable under § 1983 unless the constitutional violation was caused by an unconstitutional

policy or custom of the corporation itself”). Because he failed to do so, Count 1 shall be dismissed

without prejudice against the private medical corporation.




                                                  3
  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 4 of 6 Page ID #38




                                          Interim Relief

        Plaintiff includes no request for interim relief in the Complaint, but he may wish to do so

at some point during the pending action. If so, Plaintiff may file a motion for temporary restraining

order (“TRO”) and/or preliminary injunction pursuant to Rule 65(a) or (b) of the Federal Rules of

Civil Procedure at any time. There, he should set forth the exact relief he seeks and the reasons he

requires it.

                                            Disposition

        IT IS ORDERED that the Complaint (Doc. 1) survives screening. COUNT 1 will proceed

against NURSE DANIELLE and DR. LOCKHEART, but this claim is DISMISSED without

prejudice against ADVANCED CORRECTIONAL HEALTHCARE, INC.

        The Clerk of Court is DIRECTED to TERMINATE Advanced Correctional

Healthcare, Inc. as a party in CM/ECF and ENTER the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

        IT IS ORDERED that as to COUNT 1, the Clerk of Court shall prepare for Defendants

NURSE DANIELLE and DR. LOCKHEART: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require the Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

        If a Defendant can no longer be found at the work address provided by Plaintiff, the



                                                 4
  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 5 of 6 Page ID #39




employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, whether or not

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/20/2021
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
  Case 3:21-cv-01021-JPG Document 6 Filed 08/20/21 Page 6 of 6 Page ID #40




                                               Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendant will

enter her appearance and file an Answer to your complaint. It will likely take at least 60 days from

the date of this Order to receive the defendant’s Answer, but it is entirely possible that it will take

90 days or more. The Court will then enter a Scheduling Order containing important information

on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for

the defendant before filing any motions, in order to give the defendant notice and an opportunity

to respond to those motions. Motions filed before the defendant’s counsel has filed an appearance

will generally be denied as premature. The plaintiff need not submit any evidence to the court at

this time, unless otherwise directed by the Court.




                                                  6
